                Case 1:21-cv-03487-AT Document 64 Filed 08/25/21 Page 1 of 3



                                                                        Margaret A. Rogers
                                                                        +1 212.836.7830 Direct
                                                                        margaret.rogers@arnoldporter.com




MEMO ENDORSED                                          August 23, 2021


       BY ECF AND ELECTRONIC MAIL

       Hon. Katharine Polk Failla                Hon. Analisa Torres
       Thurgood Marshall                         Daniel Patrick Moynihan
       United States Courthouse                  United States Courthouse
       40 Foley Square                           500 Pearl St.
       New York, NY 10007                        New York, NY 10007



               Re: Kristi Vuksanovich, et ano. v. Airbus Americas, Inc., et al., 1:21-cv-03454-KPF
                  AmySue Salvatore, et ano. v. Airbus Americas, Inc., et al., 1:21-cv-03487-AT


       Dear Judges Failla and Torres:

               The undersigned represent defendants Airbus Americas, Inc. and Airbus S.A.S.
       (“Defendants”) in the above-referenced actions. We write on consent of plaintiffs AmySue
       and Michael Salvatore and Kristi and Mark Vuksanovich (collectively, “Plaintiffs”) to
       jointly propose that their cases proceed as related cases and, accordingly, pursuant to Local
       Rule 13(b)(2), that AmySue Salvatore, et ano. v. Airbus Americas, Inc., et al., 1:21-cv-
       03487-AT, the later-docketed case, be transferred to the docket of Hon. Katharine Polk
       Failla.

              These cases were initially filed in the United States District Court for the District
       of Massachusetts, where they proceeded as related matters and on parallel case schedules.
       After being transferred to the S.D.N.Y., however, the first case was assigned to Judge Failla
       and the second case was assigned to Judge Torres. As a result, each case is currently
       proceeding on a different schedule.

               The parties believe that it would be more efficient for the parties and the Court if
       these cases were administratively joined before the same Judge to conduct pretrial
       discovery on the same schedule. Although these cases involve different plaintiffs, they
       assert the same claims against the same Airbus entities.1 Thus, the parties anticipate that

           1
              There are some differences between the cases: Plaintiffs’ alleged injuries are
       similar but not identical, and Plaintiffs contend that they experienced injuries due to
       incidents that allegedly occurred on different flights. But “[t]he interests of justice require

  Arnold & Porter Kaye Scholer LLP
  601 Massachusetts Ave, NW | Washington, DC 20001-3743 | www.arnoldporter.com
       Case 1:21-cv-03487-AT Document 64 Filed 08/25/21 Page 2 of 3




August 23, 2021
Page 2


Plaintiffs will serve nearly identical discovery requests on Defendants. In addition, the
parties expect that many of the fact and expert witnesses who participate in discovery will
be the same for both cases. The parties also anticipate that analogous third-party discovery
requests will be served during fact discovery. Thus, transfer would serve the convenience
of parties and common witnesses and promote the just and efficient resolution of both
cases. See Wyndham Assoc. v. Bintliff, 398 F.2d 614, 619 (2d Cir. 1968) (“There is a strong
policy favoring the litigation of related claims in the same tribunal in order that pretrial
discovery can be conducted more efficiently, duplicitous litigation can be avoided, thereby
saving time and expense for both parties and witnesses, and inconsistent results can be
avoided.”).

       All parties appreciate the Court’s consideration of this matter.



                                              Respectfully submitted by:

                                              /s/ Margaret A. Rogers

                                              Attorney for Defendant Airbus Americas,
                                              Inc.




that the cases be related, not identical.” Mfrs. Hanover Trust Co. v. Palmer Corp., 798 F.
Supp. 161, 167 (S.D.N.Y. 1992).
             Case 1:21-cv-03487-AT Document 64 Filed 08/25/21 Page 3 of 3
The Court is in receipt of the parties' joint motion seeking to have
Vuksanovich, et ano. v. Airbus Americas, Inc., et al., 21 Civ. 3454 (KPF),
and Salvatore, et ano. v. Airbus Americas, Inc., et al., 21 Civ. 3487 (AT),
proceed as related matters. (21 Civ. 3454 Dkt. #62; 21 Civ. 3487 Dkt. #63).

Concurrent with the filing of Salvatore, this Court consulted with the
Southern District of New York's Case Assignment Committee on issues of
relatedness. It was determined that these cases were not related within the
meaning of Local Civil Rule 13.

Accordingly, the motion for these two cases to proceed as related cases is
DENIED. The Clerk of Court is directed to docket this endorsement in both
21 Civ. 3454 and 21 Civ. 3487. The Clerk of Court is further directed to
terminate the pending motions at 21 Civ. 3454 docket entry 62 and 21 Civ.
3487 docket entry 63.

Date:    August 25, 2021                  SO ORDERED.
         New York, New York



                                          HON. KATHERINE POLK FAILLA
                                          UNITED STATES DISTRICT JUDGE
